      2:18-cv-03326-RMG              Date Filed 04/16/19    Entry Number 256      Page 1 of 3




                                UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF SOUTH CAROLINA
                                    CHARLESTON DIVISION

                                                           Civil Action No. 2:18-cv-03326-RMG
SOUTH CAROLINA COASTAL                                     (Consolidated with 2:18-cv-3327-RMG)
CONSERVATION LEAGUE, et al.,

                       Plaintiffs,
                                                           INTERVENOR-DEFENDANTS’
v.                                                         RESPONSE IN OPPOSITION TO
                                                           MOTION FOR LEAVE FOR THE
WILBUR ROSS, in his official capacity as the               NORTH CAROLINA TOWNS OF OAK
Secretary of Commerce, et al.,                             ISLAND, CASWELL BEACH, AND
                                                           SUNSET BEACH TO FILE AN AMICI
                       Defendants.                         CURIAE BRIEF IN SUPPORT OF
                                                           PLAINTIFFS’ MOTION FOR A
                                                           PRELIMINARY INJUNCTION

CITY OF BEAUFORT, et al.,

                       Plaintiffs,

v.

NATIONAL MARINE FISHERIES
SERVICE, et al.,

                       Defendants.



         Intervenor-Defendants International Association of Geophysical Contractors, CGG

Services (U.S.) Inc., GX Technology Corporation, Spectrum Geo Inc., TGS-NOPEC

Geophysical Company, WesternGeco LLC, and American Petroleum Institute respectfully

submit this response to the belated motion for leave to file an amicus brief submitted by the

Town of Oak Island, the Town of Sunset Beach, and the Town of Caswell Beach (the “Towns”).

The parties to this case have collectively filed no less than 14 substantive briefs either supporting

or opposing the pending motions for a preliminary injunction. See Dkt. Nos. 124-1, 143-1, 146-1,

148-1, 212, 221, 223, 227, 231, 232, 233, 237, 241, 247. There is no need for yet another brief,


RESPONSE TO MOTION FOR
LEAVE TO FILE AMICUS BRIEF – 1
101371943.1 0081381-00014
      2:18-cv-03326-RMG         Date Filed 04/16/19       Entry Number 256         Page 2 of 3




particularly when the Towns have failed to state an interest that is any different than the interests

stated by the numerous municipalities and states who are already parties to this case.

         Additionally, the Towns’ motion is untimely. The principal briefs supporting the motions

for a preliminary injunction were filed on February 20th, February 28th, and March 1st,

respectively. See Dkt. Nos. 124, 143, 146. The Towns did not file the present motion until April

8th, after the conclusion of all briefing on the motions for a preliminary injunction. See Dkt. 251.

The belated filing of an amicus brief after briefing on the pending motions is complete would

unfairly deprive the defendants of the opportunity to respond, and the Towns provide no

justification for their inability to have filed the motion in a timely fashion. For these reasons, the

Towns’ motion should be denied.




RESPONSE TO MOTION FOR
LEAVE TO FILE AMICUS BRIEF – 2
101371943.1 0081381-00014
      2:18-cv-03326-RMG     Date Filed 04/16/19   Entry Number 256      Page 3 of 3




DATED: April 16, 2019.              Respectfully submitted,

                                    s/ Sean D. Houseal
                                    Richard Morton, Fed. Id. No. 5442
                                    Sean Houseal, Fed. Id. No. 7676
                                    WOMBLE BOND DICKINSON (US) LLP
                                    301 S. College Street, Suite 3500
                                    Charlotte, NC 28202-6037
                                    5 Exchange Street
                                    Charleston, SC 29401
                                    Telephone: 704-331-4993
                                                843-720-4622
                                    Facsimile: 843-723-7398
                                    Email: Ric.Morton@wbd-us.com
                                    Email: Sean.Houseal@wbd-us.com


                                    Ryan P. Steen, Admitted Pro Hac Vice
                                    Jason T. Morgan, Admitted Pro Hac Vice
                                    STOEL RIVES LLP
                                    600 University Street, Suite 3600
                                    Seattle, WA 98101
                                    Telephone: 206-624-0900
                                    Facsimile: 206-386-7500
                                    Email: ryan.steen@stoel.com
                                            jason.morgan@stoel.com

                                    Counsel for Intervenor-Defendants




RESPONSE TO MOTION FOR
LEAVE TO FILE AMICUS BRIEF – 3
101371943.1 0081381-00014
